DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/22 was filed after the mailing date of the Notice of Allowance on 08/19/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to: align one or more vertebral bodies of a biomechanical model to . . . “ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to TURNER et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2017/0252107 A1 to TURNER et al (hereinafter ‘Turner’).
Regrading claim 1, Turner discloses a system for surgical planning of spinal pathology or spinal deformity correction in a subject (Para [0009], wherein a system for surgical planning and assessment of spinal deformity correction in a subject), the system comprising: a control unit (Para [0037], wherein the system 12 includes a control unit 16 containing software configured to receive, or collect, the digitized position 14) configured to: align one or more vertebral bodies of a biomechanical model to one or more vertebral bodies in a radiograph of the subject (Para [0038] and [0049], wherein the digitized positions 14 are received digitally from a digital imaging component, such as a digital radiography system and wherein the control unit 16 may be configured to generate a sagittal curvature profile 34 based on the received digitized positions 14 and inputs 22. The profile 34 may be both a sagittal and coronal. The control unit 16 may morph (i.e., modify) the model 32 to match the profile 34, as aligning, and wherein the musculoskeletal model data may be modified by scaling, adjusting positioning of the one or more vertebral bodies 4, morphing the simulated subject anatomical model 32, or combinations thereof.); process the biomechanical model, wherein processing the biomechanical model comprises inverse-inverse dynamics modelling (Para [0048], wherein the control unit 16 may process the digitized positions 14 by inverse-inverse dynamics modeling (FIG. 15)); receive one or more spinal correction inputs (Para [0048], wherein inverse-inverse dynamics modeling solves the technical problem of simulating how fluid joints and connectors (e.g., inputs 22) of subjects 2 affect a corrective surgery); based on the received one or more spinal correction inputs, simulate the biomechanical model in a predetermined posture (Para [0048], wherein inverse-inverse dynamics enables control unit 16 to more accurately simulate the simulated surgical correction's interactions with anatomical properties of subject 2, especially properties specific to that subject 2, such as compensation, muscle elasticity, and joint elasticity); and provide for display one or more characteristics of the simulated biomechanical model (Para [0051], wherein data from the calculated musculoskeletal model 32, such as muscle force data 36 or muscle activation data 38, may be used to calculate the simulated surgical correction 24 and communicated to a user through a display 52.).  
 Regrading claim 3, Turner discloses wherein the biomechanical model comprises a musculoskeletal model of the subject (Para [0047], wherein the control unit 16 may be configured to use the inputs 22 to generate the musculoskeletal model 32 of the subject 2).  
 Regrading claim 5, Turner discloses wherein the musculoskeletal model includes one or more of spino-pelvic parameters, ligament parameters, and joint kinematics (Para [0047], wherein the control unit 16 may receive the digitized positions 14 to generate the musculoskeletal model 32 of the subject 2. The control unit 16 may also receive inputs 22, such as spinopelvic parameters, ligament parameters, joint kinematics).  
Regrading claim 6, Turner discloses wherein the control unit is configured to generate a sagittal curvature profile based on the one or more vertebral bodies of the radiograph (Para [0049], wherein the control unit 16 may be configured to generate a sagittal curvature profile 34 based on the received digitized positions 14 and inputs 22, as vertebras. The profile 34 may be both a sagittal and coronal).  
Regrading claim 7, Turner discloses wherein the alignment of the one or more vertebral bodies of the biomechanical model comprises modifying the biomechanical model to match the sagittal curvature profile (Para [0049], wherein the control unit 16 may be configured to generate a sagittal curvature profile 34 based on the received digitized positions 14 and inputs 22. The profile 34 may be both a sagittal and coronal. The control unit 16 may morph (i.e., modify) the model 32 to match the profile 34).  
Regrading claim 8, Turner discloses wherein the modifying of the biomechanical model comprises one or more of scaling the one or more vertebral bodies, adjusting positioning of the one or more vertebral bodies, and morphing a simulated subject anatomy (Para [0049], wherein the musculoskeletal model data may be modified by scaling, adjusting positioning of the one or more vertebral bodies 4, morphing the simulated subject anatomical model 32, or combinations thereof.).  
Regrading claim 9, Turner discloses wherein the predetermined posture is a standing body posture (Para [0050], wherein the control unit 16 may be configured to apply logic parameters 36, such as that a subject 2 maintains a center of mass over the ankles; maintains a constant horizontal gaze; stands in a posture where postural muscle energy is minimized).  
Regrading claim 10, Turner discloses wherein the standing body posture is determined according to a position of a center of mass within the biomechanical model (Para [0045], wherein center of mass migration 57, as shown in FIG. 3, refers to the point on the ground over which the mass of the subject 2 is centered, typically the center of mass migrations falls between the ankles of the subject 2. Ankle flexion refers to a joint angle between the bones of the limb at the ankle joint. These values may be taken from the subject 2 who is in a suitable position, such as standing).  
Regrading claim 11, Turner discloses a method for surgical planning and assessment of spinal deformity correction in a subject(Para [0009], wherein a system for surgical planning and assessment of spinal deformity correction in a subject), the method comprising: aligning one or more vertebral bodies of a biomechanical model to one or more vertebral bodies of a radiograph (Para [0038] and [0049], wherein the digitized positions 14 are received digitally from a digital imaging component, such as a digital radiography system and wherein the control unit 16 may be configured to generate a sagittal curvature profile 34 based on the received digitized positions 14 and inputs 22. The profile 34 may be both a sagittal and coronal. The control unit 16 may morph (i.e., modify) the model 32 to match the profile 34, as aligning, and wherein the musculoskeletal model data may be modified by scaling, adjusting positioning of the one or more vertebral bodies 4, morphing the simulated subject anatomical model 32, or combinations thereof.), wherein the aligning includes performing inverse-inverse dynamics modelling (Para [0048], wherein the control unit 16 may process the digitized positions 14 by inverse-inverse dynamics modeling (FIG. 15)); receiving one or more spinal correction inputs (Para [0048], wherein inverse-inverse dynamics modeling solves the technical problem of simulating how fluid joints and connectors (e.g., inputs 22) of subjects 2 affect a corrective surgery); based on the received one or more spinal correction inputs, simulating the biomechanical model in a predetermined posture (Para [0048], wherein inverse-inverse dynamics enables control unit 16 to more accurately simulate the simulated surgical correction's interactions with anatomical properties of subject 2, especially properties specific to that subject 2, such as compensation, muscle elasticity, and joint elasticity); and providing for display one or more characteristics of the simulated biomechanical model (Para [0051], wherein data from the calculated musculoskeletal model 32, such as muscle force data 36 or muscle activation data 38, may be used to calculate the simulated surgical correction 24 and communicated to a user through a display 52.).  
 Regrading claim 13, Turner discloses wherein the biomechanical model comprises a musculoskeletal model of the subject (Para [0047], wherein the control unit 16 may be configured to use the inputs 22 to generate the musculoskeletal model 32 of the subject 2).  
 Regrading claim 15, Turner discloses wherein the musculoskeletal model includes one or more of spino-pelvic parameters, ligament parameters, and joint kinematics (Para [0047], wherein the control unit 16 may receive the digitized positions 14 to generate the musculoskeletal model 32 of the subject 2. The control unit 16 may also receive inputs 22, such as spinopelvic parameters, ligament parameters, joint kinematics).  
Regrading claim 16, Turner discloses wherein the control unit is configured to generate a sagittal curvature profile based on the one or more vertebral bodies of the radiograph (Para [0049], wherein the control unit 16 may be configured to generate a sagittal curvature profile 34 based on the received digitized positions 14 and inputs 22, as vertebras. The profile 34 may be both a sagittal and coronal).  
Regrading claim 17, Turner discloses wherein the aligningof the one or more vertebral bodies of the biomechanical model comprises modifying the biomechanical model to match the sagittal curvature profile (Para [0049], wherein the control unit 16 may be configured to generate a sagittal curvature profile 34 based on the received digitized positions 14 and inputs 22. The profile 34 may be both a sagittal and coronal. The control unit 16 may morph (i.e., modify) the model 32 to match the profile 34).
Regrading claim 18, Turner discloses wherein the modifying of the biomechanical model comprises one or more of scaling the one or more vertebral bodies, adjusting positioning of the one or more vertebral bodies, and morphing a simulated subject anatomy (Para [0049], wherein the musculoskeletal model data may be modified by scaling, adjusting positioning of the one or more vertebral bodies 4, morphing the simulated subject anatomical model 32, or combinations thereof.).
 Regrading claim 19, Turner discloses wherein the predetermined posture is a standing body posture (Para [0050], wherein the control unit 16 may be configured to apply logic parameters 36, such as that a subject 2 maintains a center of mass over the ankles; maintains a constant horizontal gaze; stands in a posture where postural muscle energy is minimized).  
Regrading claim 20, Turner discloses wherein the standing body posture is determined according to a position of a center of mass within the biomechanical model (Para [0045], wherein center of mass migration 57, as shown in FIG. 3, refers to the point on the ground over which the mass of the subject 2 is centered, typically the center of mass migrations falls between the ankles of the subject 2. Ankle flexion refers to a joint angle between the bones of the limb at the ankle joint. These values may be taken from the subject 2 who is in a suitable position, such as standing).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Turner.
Regrading claims 2 and 12, Turner discloses wherein the one or more spinal correction inputs comprises one or more changes in intervertebral height and angle between the one or more vertebral bodies (Para [0047], wherein the control unit 16 may also receive inputs 22, such as intervertebral fusion). Turner does not specifically disclose one or more changes in intervertebral height and angle between the one or more vertebral bodies. Turner discloses (Para [0047], wherein as shown in FIGS. 7A-7C, the spinopelvic parameters may include parameters such as pelvic tilt (PT), sacral slope (SS), as angle, pelvic incidence (PI), sagittal vertical axis (SVA), inherently including height, lumbar lordosis, thoracic kyphosis, T1 pelvic angle, and combinations thereof. Further, the control unit 16 may input or use global alignment parameters such as global sagittal axis, three-dimensional parameters, as including height data, such as rotation and scoliosis, as angle data, and cervical parameters). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine intervertebral height and angle between the one or more vertebral bodies, of Turner’s system and method with Turner’s intervertebral changes so that to compare and process in comparison to corresponding values on a predetermined model 20 in calculating optimized posture 18 and simulated surgical correction 24 (Para [0047]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662